     Case 2:19-cv-00098-KJM-CKD Document 21 Filed 07/02/19 Page 1 of 2


 1   LAURA A. STOLL (SBN 255023)
     lstoll@goodwinlaw.com
 2   GOODWIN PROCTER LLP
     601 S. Figueroa Street, 41st Floor
 3   Los Angeles, CA 90017
     Tel.: +1 213 426 2500
 4   Fax.: +1 213 623 1673

 5   Attorneys for Defendant:
     MUSICAL.LY, INC.
 6

 7   L. TIMOTHY FISHER (SBN 191626)
     ltfisher@bursor.com
 8   BURSOR & FISHER, P.A.
     1990 North California Blvd., Suite 940
 9   Walnut Creek, CA 94596
     Tel.: (925) 300-4455
10   Fax: (925) 407-2700

11   Attorneys for Plaintiff:
     PATRICK ROBERTS
12
     [ADDITIONAL COUNSEL LISTED IN SIGNATURE BLOCKS]
13

14                                UNITED STATES DISTRICT COURT

15                               EASTERN DISTRICT OF CALIFORNIA

16                                    SACRAMENTO DIVISION

17
     PATRICK ROBERTS,                              Case No. 2:19-CV-0098-KJM-CKD
18
                    Plaintiff,                     STIPULATION OF DISMISSAL WITH
19                                                 PREJUDICE
            v.
20                                                 Courtroom:       3 (15th Floor)
     MUSICAL.LY, INC.,                             Judge:           Hon. Kimberly J. Mueller
21
                    Defendant.
22

23

24

25

26
27

28


     STIPULATION OF DISMISSAL WITH PREJUDICE                    Case No. 2:19-CV-0098-KJM-CKD
     Case 2:19-cv-00098-KJM-CKD Document 21 Filed 07/02/19 Page 2 of 2


 1             Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Patrick

 2   Roberts and Defendant Musical.ly, Inc., by and through the undersigned counsel of record, hereby

 3   stipulate to dismiss with prejudice all claims and defenses asserted by and between them in this

 4   action.

 5             Each side shall bear its own attorneys’ fees and costs.

 6             SO STIPULATED.

 7
                                                        Respectfully submitted,
 8

 9   Dated: 7/2/2019                              By:        /s/ Laura A. Stoll
                                                        LAURA A. STOLL
10                                                      lstoll@goodwinlaw.com
                                                        GOODWIN PROCTER LLP
11
                                                        BROOKS R. BROWN (Cal.BN 250724)
12                                                      bbrown@goodwinlaw.com
                                                        GOODWIN PROCTER LLP
13                                                      901 New York Avenue NW
                                                        Washington, DC 20001
14                                                      Tel.: +1 202 346 4000
                                                        Fax.: +1 202 346 4444
15
                                                        Attorneys for Defendant:
16                                                      MUSICAL.LY, INC.
17

18   Dated: 7/2/2019                              By:         /s/ L. Timothy Fisher
                                                        L. TIMOTHY FISHER
19                                                      ltfisher@bursor.com
                                                        BURSOR & FISHER, P.A.
20
                                                        SCOTT A. BURSOR (Cal.BN # 276006)
21                                                      scott@bursor.com
                                                        BURSOR & FISHER, P.A.
22                                                      2665 S. Bayshore Drive, Suite 220
                                                        Miami, FL 33133
23                                                      Tel.: 305-330-5512
                                                        Fax: 212-989-9163
24
                                                        Attorneys for Plaintiff:
25                                                      PATRICK ROBERTS
26
27

28

                                                        2
     STIPULATION OF DISMISSAL WITH PREJUDICE                             Case No. 2:19-CV-0098-KJM-CKD
